DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
it is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1 – 5, 8 – 10 and 21 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Zhang et al. (US 2015/0362413 A1; “Zhang”) teach pillar array and pillar size, shape and dimensions (¶¶29 – 33, 38 – 50, 90 – 98 and 103). Zhang teaches that the pillar array and pillar dimensions can be determined depending on the application (¶103). 
Zhang teaches an apparatus structure (figure 1; ¶69) comprising:
a layer of a microfluidic chip, the layer comprising an inlet (fluid inlets; figure 1) that receives fluid, an outlet (fluid outlets; figure 1) that outputs a purified version of the fluid, and a nanoscale deterministic lateral displacement (nanoDLD) array (pillar array; ¶¶29 – 33 and 38 – 50) coupled between and in fluid communication with the inlet and the outlet,
wherein the nanoDLD array comprises a plurality of pillars (figures 1(d), 2(a), 2(b), 2(c), 10) arranged in a plurality of columns, wherein there are gaps between the pillars  (e.g., 10 µm; ¶98).
Regarding claims 1 and 21, Zhang and the additional cited prior art do not specifically teach nor suggest wherein the plurality of pillars define a lattice, wherein a first ratio is less than or equal to a first defined value, the first ratio characterized by Dx/Dy, wherein Dx represents a first distance across the lattice in a first direction, and wherein Dy represents a second distance across the lattice in a second direction, and wherein the first direction is orthogonal to the second direction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796